DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner notes that this amendment merely corrects typographical errors.
The application has been amended as follows: 
In the claims:
Regarding claim 8:
In line 19 delete “the inner tube” and replace with “an inner tube”.
In line 21 delete “an inner tube” and replace with “the inner tube”.
REASONS FOR ALLOWANCE
	Claims 1, 3-6, 8, 10-11, and 14-15 are considered allowable. Although many of the claimed elements are known in the prior art, the examiner finds that the combination of positively required structure recited in the independent claims would require hindsight to apply art and/or a piece-meal rejection and/or an unreasonable interpretation in order to reject the claims.
	Claim 1 is allowable because the closest prior art of record does not teach “the inner cylinder and the outer cylinder are detachably engaged with the front cap through the first engaging portion and the second engaging portion”. Claims 3-6 are allowable because they depend from claim 1.
	Claim 8 is allowable because the closest prior art of record does not teach “the inner rod includes a first coupling member, a second coupling member is disposed on the tail seat, a return elastic 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                     
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634